IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43952

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 622
                                               )
       Plaintiff-Respondent,                   )   Filed: August 1, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
TAYLOR CARL BENEDICT,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Taylor Carl Benedict pled guilty to possession of a controlled substance. I.C. § 37-
2732(c). The district court sentenced Benedict to a unified term of seven years, with a minimum
period of confinement of three years. The district court suspended the sentence and placed
Benedict on probation so that he could participate in drug court. Thereafter, Benedict absconded
from drug court and was discharged. Benedict admitted to violating his probation. The district
court revoked probation and retained jurisdiction. Following successful completion of his rider,
the district court again suspended the sentence and placed Benedict on probation. Ultimately,
Benedict admitted to violating his probation. The district court revoked probation and ordered

                                               1
execution of Benedict’s original sentence. Benedict moved for an I.C.R 35 reduction of his
sentence, which the district court denied. Benedict appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Benedict’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Benedict’s
Rule 35 motion is affirmed.




                                                2